Case 3:17-cv-00463-CHB-CHL Document 28 Filed 10/18/19 Page 1 of 2 PageID #: 563




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

   DARRYL G. GRIGSBY,                                )
                                                     )
           Petitioner,                               ) Civil Action No. 3:17-CV-463-CHB-CHL
                                                     )
   v.                                                )
                                                     ) ORDER DIRECTING A RESPONSE
   DON BOTTOM, Warden of Northpoint                  )  BY COUNSEL TO PETITIONER’S
   Training Center,                                  )  MOTION TO REOPEN THE CASE
                                                     )
           Respondent.
                                         ***   ***    ***   ***
        This matter is before the Court on Petitioner Darryl G. Grigsby’s pro se Motion to

 Redocket/Reopen the Case To Allow Belated Objections [R. 25]. The Court previously referred

 Petitioner’s Petition for Writ of Habeas Corpus to Magistrate Judge Lindsay for a Report and

 Recommendation. [R. 3] The Magistrate Judge issued a Report and Recommendation

 (“Recommendation”) which recommended Grigsby’s petition be denied. [R. 15] The

 Recommendation considered Petitioner’s reply brief, filed by counsel Maureen Sullivan, despite

 the fact that it was over a year late. [R. 15 p. 2] The Recommendation gave the parties fourteen

 (14) days to file objections to the Recommendation, and none were filed. [R. 16 p. 1] On July 9,

 2019, the Court issued an order adopting the Recommendation. [R. 17] Three weeks later,

 Petitioner Grigsby filed a letter pro se indicating that he had requested but had not received any

 of the filings in his case, including the briefs. [R. 17] On August 6, 2019, a week after Grigsby’s

 letter, his counsel filed a Motion to Alter or Amend the Judgment. [R. 18] In this motion she did

 not address her failure to object to the Recommendation. She also appealed the Judgment to the

 Sixth Circuit. [R. 19] Finally, on August 19, 2019, Petitioner Grigsby filed two pro se Motions,

 one for leave to proceed in forma pauperis, and one to re-open the case. [R. 23; 25] There is no



                                                -1-
Case 3:17-cv-00463-CHB-CHL Document 28 Filed 10/18/19 Page 2 of 2 PageID #: 564




 indication that counsel Maureen Sullivan has withdrawn as counsel for Grigsby. In his Motion

 to Re-Open the Case, Petitioner Grigsby indicates that his counsel failed to notify him of the

 Recommendation, and that he could file objections to the Recommendation. [R. 25 p. 1] If

 counsel indeed failed to advise Petitioner of the Recommendation and then chose to not file any

 objections to the Recommendation, she would have effectively denied Petitioner any opportunity

 to object to a recommendation that his case be dismissed. Therefore, and with the Court being

 otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.      Maureen Sullivan, counsel for Petitioner Grigsby, shall file a RESPONSE within

 fourteen (14) days to Petitioner’s claims in his Motion to Re-Open the Case [R. 25].

        This the 18 day of October, 2019.




 cc: Maureen Sullivan




                                                -2-
